UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------    X                11/15/2019
                                                                  :
  SERENA THOMPSON, et al.                                         :
                                                                  :
                                               Plaintiffs,        :      18 Civ. 7139 (LGS)
                                                                  :
                             -against-                            :           ORDER
                                                                  :
  Corizon Health, Inc., et al                                     :
                                                                  :
                                               Defendants.        :
  -------------------------------------------------------------   X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 14, 2019, a conference was held. It is hereby

        ORDERED that, by November 21, 2019, Plaintiffs shall file a letter stating whether they

intend to withdraw any claims. By November 25, 2019, Defendant Corizon Health, Inc. shall

file a letter stating whether it intends to file a motion for summary judgment regarding any

remaining claims. If so, Defendant Corizon Health shall confer with Plaintiffs and include a

proposed briefing schedule in the letter. It is further

        ORDERED that, as soon as possible and no later than December 13, 2019, Plaintiffs and

Defendant Corizon Health shall meet and confer in person regarding settlement discussions as

described at the conference. The parties shall file a letter on the outcome of the meet and confer

within seven days after it takes place and no later than December 20, 2019. It is further

        ORDERED that the parties shall complete all remaining expert depositions by January

17, 2020.

Dated: November 15, 2019
       New York, New York
